Exhibit 3.2 BY-LAWS OF WiFi Wireless, Inc. ARTICLE I: Identification and Location Section 1. Identification: The name of the Corporation is WiFi Wireless, Inc. The state of incorporation is the State of Oregon, The date of incorporation is August 29, 1989 Section 2. Location: The initial principal office of the Corporation is 65 Enterprise, Aliso Viejo, CA 92656, The address of the registered office for service of process in the State of Oregon is National Restiered Agents, Inc, 3533 Fairview Industrial Dr. SE, Salem, OR 97302. The Corporation may have such other offices, within or without the State of Oregon, as the Board of Directors may designate or as the business of the Corporation may require. ARTICLE II: Seal and Fiscal Year Section 1. Seal: The seal of WiFi Wireless, Inc. shall have inscribed on it the name WiFi Wireless, Inc., the year 1989 and the words "Corporate Seal". The words "Corporate Seal" may be used as a facsimile of or as the seal, Section 2. Fiscal Year: The fiscal year of the Corporation shall begin on the first day of each January and end on the last day of each December, The fiscal year may be modified only by two-thirds majority shareholder vote. ARTICLE III: Shareholder Meetings Section 1. Place of Meeting: The Board of Directors may designate any place, either within or without the State of Oregon, as the place of meeting for any annual, regular or special shareholder meeting called by the Board of Directors. A waiver of notice signed by all Shareholders entitled to vote at a meeting may designate any place, either within or without the State of Oregon, as the place for holding such meeting. If the place of meeting is not designated, or if a special meeting is otherwise called, the place of meeting shall be the principal office of the Corporation in the State of California. Section 2. Annual Shareholder Meeting: The Annual Meeting of the Shareholders shall be held on the 15th day of March, of each calendar year or such other day or month as shall be fixed by the Board of Directors. The purpose of the Annual Meeting of the Shareholders will be to elect Directors and to transact such other business as may come before the meeting. If the day fixed for an Annual Meeting is a legal holiday, such meeting shall be held on the next succeeding business day. If the election of Directors is not held on the day designated herein for any Annual Meeting of the Shareholders, or at any adjournment thereof, the Board of Directors shall cause the election to be held at a special meeting of the Shareholders as soon thereafter as conveniently possible. If an Annual Meeting has not been called and held within six (6) months after the 15th day of January, any Shareholder may call such meeting. Section 3. Special Shareholder Meeting: Unless otherwise prohibited by statute, special shareholder meetings may be called by the President or the Board of Directors for any purpose. The President shall call a Special Meeting of the Shareholders at the request of the holders of not less than ten percent of the outstanding shares of the Corporation entitled to vote at such meeting. The cost of any Special Meeting of the Shareholders called by a Shareholder over the objection of the Board of Directors shall be borne by the Shareholder calling such meeting. Section 4. Meeting Notice: Written notice stating the place, day, hour and purpose of each Annual and Special Meeting of the Shareholders shall be delivered personally or by U.S. Mail in a postage pre-paid envelope, not less than ten (10) nor more than sixty (60) days before the date of such meeting, and if mailed, it shall be addressed to such Shareholder at his address as it appears on the record of shareholders, unless such Shareholder shall have filed with the Secretary of the Corporation an alternative address (in writing) in which case notice shall be addressed to such Shareholder at such alternative address. Any such notice shall indicate that it is being issued at the direction of the Board or the President, or whomever shall have called the meeting. Notice of any meeting of Shareholders shall not be required to be given to any Shareholder who shall attend such meeting in person or by proxy and shall not, prior to the commencement of such meeting, protest the lack of notice, or who shall deliver a signed waiver of notice, in person or by proxy for such meeting before the start of such meeting. Unless the Board fails to fix a new record date for an adjourned meeting, notice of such adjourned meeting need not be given, if the time and place to which the meeting shall be adjourned is announced at the meeting at which the adjournment is taken. Section 5. Waiver of Notice: A Shareholder, either before or after a Shareholders' meeting, may waive notice of the meeting, which waiver of notice must be in writing, and his waiver shall be deemed the equivalent of receiving notice. Attendance at a Shareholder's Meeting, either in person or by proxy, of a person entitled to notice shall constitute a waiver of notice of the meeting, unless such Shareholder attends for the express purpose of objecting to the transaction of business on the ground that the meeting was not lawfully called or convened. Section 6. Quorum: At all Shareholder Meetings, the holders of a majority of the issued and outstanding stock of the Corporation entitled to vote, represented in person or by proxy, shall constitute a quorum at a meeting of Shareholders, In the absence of a quorum, the holders of a majority of the shares of stock present in person or by proxy and entitled to vote may adjourn the meeting from time to V2 1 FRM137 time. At any such adjourned meeting at which a quorum may be present, any business may be transacted which might have been transacted at the meeting as originally called. The Shareholders present at a duly organized meeting may continue to transact business until adjournment, notwithstanding the withdrawal of enough Shareholders to leave less than a quorum. Section 7. Organization: At each meeting of Shareholders the President or, in his absence, the Vice President, shall act as Chairman of the meeting. The Secretary, or in his absence or inability to act, the person whom the Chairman of the meeting shall appoint, shall act as Secretary of the meeting and keep the minutes thereof Section 8. Order of Business: The order of business at all meetings of the Shareholders shall be determined by the Chairman of the meeting. Section 9. Voting of Shares: Each outstanding share shall he entitled to vote upon each matter submitted to a vote at a meeting of Shareholders, as follows: Vote Per Share: Except as otherwise provided by statute or in the Articles of Incorporation, each holder of record of shares of stock of the Corporation having voting power shall be entitled, at each meeting of the Shareholders, to one vote for every share of such stock standing in his name on the record of Shareholders of the Corporation: (a) on the date fixed as the record date for determining the Shareholders who shall be entitled to notice of, and to vote at, such meeting (as set forth in Section 15 of Article III of these By-laws); or (b) if such record date shall not have been so fixed, then as of 5:00 p.m. of the date next preceding the day on which notice thereof shall be given. Voting Authority for Corporate Action: Except as otherwise provided by statute or the Articles of Incorporation, any corporate action to be taken by vote of Shareholders shall be authorized by a majority of the votes cast at a meeting of shareholders by the holders of shares present in person or represented by proxy and entitled to vote on such action.
